OPINION OF THE COURT

Per Curiam.

The Departmental Disciplinary Committee has moved for an order directing such disciplinary action as the court deems warranted.
Respondent was admitted to practice in the First Department on November 28, 1949.
Petitioner alleges that respondent has been disbarred from practicing law before the courts of the Commonwealth of Massachusetts pursuant to a judgment and order of the Supreme Judicial Court of Massachusetts dated May 21, 1981. Attached to the petitioner’s motion papers is a certified copy of the judgment and order of disbarment.
Respondent has filed a verified statement setting forth defenses to the imposition of discipline, pursuant to subdivision (c) of section 603.3 of the rules governing conduct of attorneys (22 NYCRR 603.3 [c]) and cross-moved to dismiss *29the petition. Accordingly a hearing is directed to be scheduled by the Departmental Disciplinary Committee to give consideration to the defenses alleged by respondent pursuant to 22 NYCRR 603.3 (c).
In view of the fact that respondent has been disbarred in the State of Massachusetts the petitioner’s motion is granted to the extent of suspending respondent pending receipt of the report of the Departmental Disciplinary Committee. The cross motion to dismiss is denied.
Sandler, J. P., Carro, Bloom, Fein and Milonas, JJ., concur.
Petition granted only to the extent of referring the matter to the petitioner as indicated in the order of this court and respondent suspended from practice as an attorney and counselor at law effective as of the date of said order and until the further order of this court.